—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Gage, J.), dated May 5, 1993, which, upon a fact-finding determination of the same court, dated March 24, 1993, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the first degree and criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding determination dated March 24, 1993.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is va*482cated, the petition is dismissed, and the matter is remitted to the Family Court, Queens County, for the purpose of entering an order pursuant to Family Court Act § 375.1.
As conceded by the People on appeal, the petition is jurisdictionally defective on its face because it does not contain nonhearsay allegations establishing every element of the crimes charged (see, Family Ct Act § 311.2; Matter of Rodney J., 83 NY2d 503, 507). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.